              IN 8:19-mc-00504
            Case THE UNITED     STATES
                               Document 1 DISTRICT
                                          Filed 09/16/19COURT
                                                         Page 1 of 1
                  FOR THE DISTRICT OF MARYLAND



IN RE:
KATHLEEN R. CHIARIZIA                                  Misc. No. I 9-mc-504



                               -RESOLUTION


        WHEREAS, KATHLEEN R. CHIARIZIA IS RETIRING AFTER MORE THAN

   TWENTY-FIVE YEARS OF SERVICE TO THE U.S. DISTRICT COURT FOR THE

   DISTRICT OF MARYLAND; AND



        WHEREAS, KATHLEEN R. CHIARIZIA HAS DEMONSTRATED HER

   COMMITMENT TO THE COURT AND STAFF THROUGH HER DEDICATION,

   KINDNESS, AND EXEMPLARY SERVICE;



         NOW, THEREFORE, BE IT RESOLVED, THIS                 4TH      DAY OF

    SEPTEMBER 2019, BY THE UNITED STATES DISTRICT COURT FOR THE

   DISTRICT OF MARYLAND, THAT THIS COURT HEREBY EXPRESSES ITS

    GRATITUDE AND APPRECIATION TO KATHLEEN R. CHIARIZIA FOR HER SERVICE

   TO THE UNITED STATES AND TO THIS COURT.



         THE CLERK IS DIRECTED TO PREPARE THIS RESOLUTION FOR

    PRESENTATION TO KATHLEEN R. CHIARIZIA AND TO FILE A CERTIFIED COPY

    AMONG THE RECORDS OF THIS COURT.




                                     JAMES K. BREDAR, CHIEF JUDGE
